 

Exhibit 10.2

ORGANOVO HOLDINGS, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into by and
between Organovo Holdings, Inc., a Delaware corporation, and its wholly-owned
subsidiary, Organovo, Inc., a Delaware corporation, with their principal place
of business at 6275 Nancy Ridge Drive, San Diego, California, 92121 (Organovo
Holdings, Inc. and Organovo, Inc., shall be collectively referred to herein as,
the “Company”), and Barry Michaels, an individual with his principal place of
business California (“Consultant”) (each herein referred to individually as a
“Party,” or collectively as the “Parties”).

WHEREAS, Consultant retired from the Company, effective April 1, 2016 (the
“Separation Date”).

WHEREAS, in connection with Consultant’s retirement and separation from the
Company, the Company and Consultant entered into a Consulting, Separation
Agreement and Release (the “Separation Agreement”).

WHEREAS, contingent upon the Separation Agreement becoming effective pursuant to
its terms, the Company agrees to retain Consultant as an independent contractor
to perform consulting services for the Company, and Consultant agrees to perform
such services, on the terms described below.

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Separation Agreement, the Parties agree as follows:

1. Services and Compensation

Contingent upon the Separation Agreement becoming effective pursuant to its
terms, Consultant agrees to perform the services described in Exhibit A (the
“Services”) for the Company (or its designee), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services, during the Term (as defined below).

2. Confidentiality

A. Definition of Confidential Information. “Confidential Information” means any
information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, business
plans, financial, accounting, tax or other information regarding the Company’s,
its affiliates’ or subsidiaries’ products or services and markets therefor,
customer lists and customers (including, but not limited to, customers of the
Company on whom Consultant called or with whom Consultant became acquainted
during the Term of this Agreement), software, developments, inventions,
discoveries, ideas, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company, its affiliates or subsidiaries,
either directly or indirectly, in writing, orally or by drawings or inspection
of premises, parts, equipment, or other property of

 

--------------------------------------------------------------------------------

 

Company, its affiliates or subsidiaries. Notwithstanding the foregoing,
Confidential Information shall not include any such information which Consultant
can establish (i) was publicly known or made generally available prior to the
time of disclosure to Consultant; (ii) becomes publicly known or made generally
available after disclosure to Consultant through no wrongful action or inaction
of Consultant; or (iii) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records; provided that any combination of
individual items of information shall not be deemed to be within any of the
foregoing exceptions merely because one or more of the individual items are
within such exception, unless the combination as a whole is within such
exception.

B. Nonuse and Nondisclosure. During and after the Term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of Company, except that Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant shall provide prior written notice to Company and
seek a protective order or such similar confidential protection as may be
available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Agreement for any third party. Consultant
agrees that Consultant’s obligations under this Section 2.B shall continue after
the termination of this Agreement.

C. Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the Term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

3. Ownership

A. Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to

 

--------------------------------------------------------------------------------

 

practice by Consultant, solely or in collaboration with others, during the Term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.

B. Pre-Existing Materials. Subject to Section 3.A, Consultant will provide the
Company with prior written notice if, in the course of performing the Services,
Consultant incorporates into any Invention or utilizes in the performance of the
Services any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by Consultant or in which
Consultant has an interest, prior to, or separate from, performing the Services
under this Agreement (“Prior Inventions”), and the Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable, worldwide
license (with the right to grant and authorize sublicenses) to make, have made,
use, import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit such Prior
Inventions, without restriction, including, without limitation, as part of or in
connection with such Invention, and to practice any method related thereto.
Consultant will not incorporate any invention, discovery, idea, original works
of authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by any third party
into any Invention without Company’s prior written permission.

C. Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

D. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the Term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.

E. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.E shall continue after
the termination of this Agreement.

 

--------------------------------------------------------------------------------

 

F. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.

4. Conflicting Obligations

Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the Term of this
Agreement.

5. Return of Company Materials

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 3.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

6. Reports

Consultant agrees that Consultant will periodically keep the Company advised as
to Consultant’s progress in performing the Services under this Agreement when
requested by the Company to so do, with a frequency not greater than once a
month. Requests by the Company will be in writing, at least one week prior to
the required delivery date of any such progress report. \The Company and
Consultant agree that the reasonable time expended in preparing such written
reports will be considered time devoted to the performance of the Services.

7. Term and Termination

A. Effective Date.  Consultant understands that this Agreement shall be null and
void and shall not be effective unless and until the Separation Agreement
becomes effective in accordance with its terms (the “Effective Date”).  

B. Term. The term of this Agreement will begin on the Effective Date of the
Separation Agreement and will continue through December 31, 2017 (the “Term”).

 

--------------------------------------------------------------------------------

 

C. Termination. This Agreement will terminate upon the expiration of the
Term.  The Company may terminate the Agreement with or without Cause (as defined
below), upon providing  Consultant with written notice of such termination
pursuant to Section 13.G of this Agreement (the “Termination Notice”).  In the
event the Company terminates this Agreement without Cause, the Company shall pay
Consultant all amounts that would have been paid under the full Term of the
Agreement within ten (10) business days of the Termination Notice.  For purposes
of this Agreement, if the Company undergoes a Change in Control (as defined
below) or a Default Event (as defined below), the Company shall be deemed to
have terminated the Consultant without Cause on the occurrence of such
event.  In the event the Company elects to terminate this Agreement for Cause,
the Company shall provide Consultant with the basis for such termination in the
Termination Notice and provide Consultant with a thirty (30) day cure period, if
the basis for such termination for Cause is subject to Cure. In the event of a
Termination with Cause, no further payments will be due under the Agreement
after the date of the Termination Notice, unless Consultant has cured the basis
for such termination for Cause, if possible, within the thirty (30) day cure
period.

 

D. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within ten (10) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Section 1 of this Agreement; and

(2) Section 2 (Confidentiality), Section 3 (Ownership), Section 0 (Conflicting
Obligations), Section 5 (Return of Company Materials), Section 7 (Term and
Termination), Section 8 (Independent Contractor; Benefits), Section 9
(Indemnification), Section 10 (Nonsolicitation), Section 11 (Limitation of
Liability), Section 12 (Arbitration and Equitable Relief), and Section 13
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.

E. Definitions:

(1) “Cause” means any of the following: (i) the Consultant’s material breach of
any term of the Separation Agreement, this Agreement or any other agreement
between the Company and Consultant; (ii) the Consultant’s theft, dishonesty,
willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company documents or records; workplace conduct); (iv) any
intentional act by the Consultant which has a material detrimental effect on the
Company’s reputation or business; (v) the Consultant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from
the Company of, and a reasonable opportunity to cure, such failure or inability;
and (vi) the Consultant’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs the Consultant’s ability to perform his duties
under this Agreement.

(2) “Change in Control” shall have the meaning assigned to such term in the
Company’s Amended and Restated 2012 Equity Incentive Plan.

(3) “Default Event” shall mean the happening of one of the following events: (i)
the Company shall (a) discontinue its business, (b) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
property, (c) admit in writing its inability to pay its debts

 

--------------------------------------------------------------------------------

 

as they mature, (d) make a general assignment for the benefit of creditors, (e)
the Company or its auditors state in an Annual, Quarterly, or Current Report
filed with the Securities and Exchange Commission, that the Company is at risk
of continuing as a “going concern”, or (g) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or arrangement
with creditors, or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation laws or statutes,
or an answer admitting the material allegations of a petition filed against it
in any proceeding under any such law; or (ii) there shall be filed against the
Company an involuntary petition seeking reorganization of the Company or the
appointment of a receiver, trustee, custodian or liquidator of the Company or a
substantial part of its assets, or an involuntary petition under any bankruptcy,
reorganization or insolvency law of any jurisdiction.

8. Independent Contractor; Benefits; Company Policies

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as the
Company’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

C. Company Policies.  Consultant acknowledges and agrees that during the Term
consultant shall be subject to the terms and conditions of the Company’s Code of
Conduct and any other policies applicable to Consultants.  

9. Indemnification

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees,
contractors or agents of any of the covenants contained in this Agreement and
corresponding Confidential Information and Invention Assignment Agreement,
(iv) any failure of Consultant to perform the Services in accordance with all
applicable laws, rules and regulations, or (v) any violation or claimed
violation of a

 

--------------------------------------------------------------------------------

 

third party’s rights resulting in whole or in part from the Company’s use of the
Inventions or other deliverables of Consultant under this Agreement.

10. Nonsolicitation

In addition to Consultant’s obligations under the Separation Agreement, to the
fullest extent permitted under applicable law, from the Effective Date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Consultant will not, without the Company’s
prior written consent, directly or indirectly, solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Consultant or for any other person or entity. Consultant
agrees that nothing in this Section 10 shall affect Consultant’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Consultant’s obligations under Section 2.

11. Limitation of Liability

IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO CONSULTANT UNDER THIS
AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION GIVING RISE TO SUCH
LIABILITY.

12. Arbitration and Equitable Relief

A. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN

 

--------------------------------------------------------------------------------

 

EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

B. Voluntary Nature of Agreement. Consultant acknowledges and agrees that he/she
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Consultant further acknowledges and
agrees that he/she has carefully read this Agreement and that Consultant has
asked any questions needed for Consultant to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
Consultant is waiving his/her right to a jury trial. Finally, Consultant agrees
that he/she has been provided an opportunity to seek the advice of an attorney
of Consultant’s choice before signing this Agreement.

13. Miscellaneous

A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in California.

B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Consultant may not sell, assign or delegate any rights or obligations
under this Agreement. Notwithstanding anything to the contrary herein, Company
may assign this Agreement and its rights and obligations under this Agreement to
any successor to all or substantially all of Company’s relevant assets, whether
by merger, consolidation, reorganization, reincorporation, sale of assets or
stock, change of control or otherwise.

C. Entire Agreement. This Agreement, together with the Separation Agreement,
constitute the entire agreement and understanding between the Parties with
respect to the subject matter herein and supersedes all prior written and oral
agreements, discussions, or representations between the

 

--------------------------------------------------------------------------------

 

Parties.  Consultant represents and warrants that he/she is not relying on any
statement or representation not contained in this Agreement. To the extent any
terms set forth in any exhibit or schedule conflict with the terms set forth in
this Agreement, the terms of this Agreement shall control unless otherwise
expressly agreed by the Parties in such exhibit or schedule.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.

F. Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

G. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 13.G.

 

(1)

 

If to the Company, to:

 

 

 

Attention: General Counsel

 

 

 

Suite 110

 

 

 

Organovo, Inc.

 

 

 

6275 Nancy Ridge Drive

 

 

 

San Diego, CA 92121

 

 

The one exception to the notice requirement will be the delivery of invoices, or
requests for expense reimbursement, by the Consultant to the Company.  Invoices
and requests for expense reimbursement will be delivered by the Consultant via
e-mail to: AP@organovo.com with a copy to Legal@organovo.com.

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

H. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

I. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.

 

--------------------------------------------------------------------------------

 

J. Applicability to Past Activities

Consultant agrees that if and to the extent that Consultant provided any
services or made efforts on behalf of or for the benefit of Company, or related
to the current or prospective business of Company after the Separation Date and
prior to the Effective Date in anticipation of Consultant’s involvement with the
Company, that would have been “Services” if performed during the Term of this
Agreement (the “Prior Consulting Period”) and to the extent that during the
Prior Consulting Period: (i) Consultant received access to any information from
or on behalf of Company that would have been “Confidential Information” if
Consultant received access to such information during the Term of this
Agreement; or (ii) Consultant (a) conceived, created, authored, invented,
developed or reduced to practice any item (including any intellectual property
rights with respect thereto) on behalf of or for the benefit of Company, or
related to the current or prospective business of Company in anticipation of
Consultant’s involvement with Company, that would have been an Invention if
conceived, created, authored, invented, developed or reduced to practice during
the Term of this Agreement; or (b) incorporated into any such item any
pre-existing invention, improvement, development, concept, discovery or other
proprietary information that would have been a Prior Invention if incorporated
into such item during the Term of this Agreement; then any such information
shall be deemed Confidential Information hereunder and any such item shall be
deemed an Invention or Prior Invention hereunder, and this Agreement shall apply
to such activities, information or item as if disclosed, conceived, created,
authored, invented, developed or reduced to practice during the Term of this
Agreement. Consultant further acknowledges that Consultant has been fully
compensated for all services provided during any such Prior Consulting Period.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT

 

ORGANOVO, INC.

 

 

 

 

 

By:

/s/ Barry Michaels

 

By:

/s/ Keith Murphy

Name:

Barry Michaels

 

Name:

Keith Murphy

Title:

Consultant

 

Title:

Chief Executive Officer

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SERVICES AND COMPENSATION

1. Contact. Consultant’s principal Company contact: Keith Murphy, CEO

 

Name:

 

Barry Michaels

Title:

 

Consultant

Email:

 

 

Phone:

 

 

 

2. Services. The Services will include, but will not be limited to, the
following:

Consultant will make himself available, at reasonable times and upon reasonable
notice, to advise the Board of Directors, the Chief Executive Officer and/or the
Chief Financial Officer of the Company(or their designees) for up to five days
per month on matters including, but not limited to, the onboarding and
transition of responsibilities to the Company’s new Chief Financial Officer, the
Company’s filing of its Form 10-K and Proxy Statement for the fiscal year ending
March 31, 2016, any other finance, accounting or tax-related projects as may
arise during the Term, and will continue to serve as a Director of Samsara
Sciences, Inc.  It is the intention such services will be generally be performed
by Consultant at his place of business, with the exception of Samsara Board
meetings which may be conducted at Samsara’s offices. The Company will endeavor
in good faith not to provide Consultant with material non-public information
about the Company, unless providing such information to Consultant is reasonably
necessary to enable Consultant to perform the Services.

3. Compensation.

A. The Company will pay Consultant a quarterly retainer of $74,000, to be
invoiced on a quarterly basis and paid in advance.    

B. The Company will reimburse Consultant, in accordance with Company policy, for
all reasonable expenses incurred by Consultant in performing the Services
pursuant to this Agreement, if Consultant receives written consent from an
authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company policy.

Consultant shall submit to the Company a written invoice for Services and
expenses, and such statement shall be subject to the approval of the contact
person listed above or other designated agent of the Company. The Company will
remit payment for properly submitted and approved invoices within thirty (30)
days following invoice submission. In order to help prevent adverse tax
consequences to Consultant under Section 409A (as defined below), in no event
will any payment under Section 3.A. of this Exhibit be made later than the later
of (1) March 15th of the calendar year following the calendar year in which such
payment was earned, or (2) the 15th day of the third (3rd) month following the
end of the Company’s fiscal year in which such payment was earned.

All payments and benefits provided for under this Agreement are intended to be
exempt from or otherwise comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (together, “Section 409A”) so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed

 

--------------------------------------------------------------------------------

 

under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be exempt or so comply. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

This Exhibit A is accepted and agreed upon as of March 30, 2016.

 

CONSULTANT

 

ORGANOVO, INC.

 

 

 

 

 

By:

/s/ Barry Michaels

 

By:

/s/ Keith Murphy

Name:

Barry Michaels

 

Name:

Keith Murphy

Title:

Consultant

 

Title:

Chief Executive Officer

 

-2-